Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 1 of 17   PageID #:
                                   1909


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I

                                    )
 DONNA GARCIA, Individually         )
 and As Guardian Ad Litem for       )
 Her Minor Children,                )
 J.L. and G.L.                      )
                                    )
             Plaintiff,             )
                                    )
        v.                          )    Civ. No. 18-00100 ACK-WRP
                                    )
 CITY AND COUNTY OF HONOLULU;       )
 RONALD J. LOMBARDI;                )
 LANELL ARAKAWA; NATHAN HEE;        )
 PAUL LEE; and JOHN and/or          )
 JANE DOES 1-10,                    )
                                    )
             Defendants.            )
                                    )

     ORDER DENYING PLAINTIFF GARCIA’S MOTION FOR RECONSIDERATION

             On September 18, 2020, the Court issued its Order

 Granting Defendants’ Motions for Judgment on the Pleadings and

 Summary Judgment.     ECF No. 191 (the “Order”).      The Court found,

 among other reasons, that the City and County of Honolulu could

 not be held liable for actions of Honolulu Police Department

 (“HPD”) Officer Ronald Lombardi (“Defendant Lombardi”) because

 Defendant Lombardi did not take those actions under color of

 law.    ECF No. 191 at 67-71.     On October 2, 2020, Plaintiff

 Garcia filed a Motion for Reconsideration, ECF No. 192 (the

 “Motion”) arguing that the Court committed a manifest error of

 law and fact in reaching this holding.        On October 23, 2020,



                                    - 1 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 2 of 17   PageID #:
                                   1910


 Plaintiff Garcia further filed a Supplement supporting the

 Motion, ECF No. 193 (the “Supplement”).

             This matter shall be decided without a hearing

 pursuant to Local Rule 7.1(d).        For the reasons articulated

 below, the Motion is DENIED.



                                  STANDARD

             “A district court may reconsider its grant of summary

 judgment under either Federal Rule of Civil Procedure 59(e)

 (motion to alter or amend a judgment) or Rule 60(b) (relief from

 judgment).”    Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS,

 Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).        Plaintiff Garcia

 relies on Rule 60.     Mot. at 2.     A motion for reconsideration may

 be brought on any of the grounds listed in Federal Rule of Civil

 Procedure (“Rule”) 60(b) including, as relevant here, the catch-

 all under Rule 60(b)(6) for “any other reason that justifies

 relief.”    “Rule 60(b)(6) has been used sparingly as an equitable

 remedy to prevent manifest injustice.”        United States v. Alpine

 Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).

             A successful motion for reconsideration must

 accomplish two goals.      “First, a motion for reconsideration must

 demonstrate some reason why the Court should reconsider its

 prior decision.     Second, the motion must set forth facts or law

 of a ‘strongly convincing’ nature to induce the court to reverse


                                     - 2 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 3 of 17    PageID #:
                                   1911


 its prior decision.”      Winterbottom v. Underriner, No. CV 19-

 00364 JAO-WRP, 2019 WL 7116352, at *1 (D. Haw. Dec. 23, 2019)

 (quoting Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

 Haw. 2000)).

             “Motions for reconsideration are disfavored” and “may

 not repeat arguments already made, unless necessary to present

 one or more of the permissible grounds for the reconsideration

 request.”    L.R. 60.1.    “Whether or not to grant reconsideration

 is committed to the sound discretion of the court.”          Navajo

 Nation v. Confederated Tribes & Bands of the Yakama Indian

 Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citation omitted).



                                 DISCUSSION

             Plaintiff Garcia seeks reconsideration of the Court’s

 holding that Defendant Lombardi was not acting under color of

 law based largely on two specific instances.         First, Plaintiff

 Garcia argues that “the Court overlooked and failed to

 adequately consider facts and law regarding the 2017 Virginia

 Juvenile and Domestic Relations District Court proceeding which

 involved Defendant LOMBARDI’s use of the false custodial

 interference reports.”      Mot. at 3.     Second, Plaintiff Garcia

 argues that during a 2012 hearing before the Virginia family

 court, Defendant Lombardi represented that he did not sexually

 assault his and Plaintiff Garcia’s daughter, and argued that he


                                    - 3 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 4 of 17    PageID #:
                                   1912


 would have lost his job as a police officer had he done so.

 Mot. at 3-4.       Plaintiff Garcia argues that the latter comment

 standing alone shows color of law, and shows joint action

 between Defendant Lombardi and the City and County of Honolulu

 because the City and County did not fire or discipline Defendant

 Lombardi for the sexual assault.        Mot. at 4.     According to

 Plaintiff Garcia, “[t]he failure to fire or discipline”

 Defendant Lombardi permitted him “to continue to argue to the

 Virginia court that he had not sexually assaulted his daughter

 and that he should still be entitled to visitation because if he

 had [committed the assault], he would have lost his job.”             Mot.

 at 4.

                Plaintiff Garcia’s arguments fail because she already

 made these arguments to the Court and because the Court once

 again finds that her arguments lack merit. 1/

    I.        Plaintiff Garcia Repeats Arguments Already Made

                As stated above, a motion for reconsideration “may not

 repeat arguments already made, unless necessary to present one

 or more of the permissible grounds for the reconsideration

 request.”       L.R. 60.1.   “A motion for reconsideration should not

 be used to ask a court to rethink what the court had already

 thought through—rightly or wrongly.”         Defs. of Wildlife v.


         1/
         The Court notes that, even if Plaintiff Garcia’s arguments on color of
 law were successful, her claims against the City would still fail for several
 other reasons discussed in the Order.


                                     - 4 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 5 of 17   PageID #:
                                   1913


 Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995) (internal

 quotation marks and citation omitted).        “Arguments that a court

 was in error on the issues it considered should be directed to

 the court of appeals.”      Id.

             Plaintiff Garcia repeats arguments made in her

 Opposition to the City and County of Honolulu’s Motion for

 Summary Judgment.     Concise Statement in Opp., ECF No. 158, ¶ 41

 (“In the 2012 Virginia family court . . . Defendant LOMBARDI

 denied sexually abusing G.L. saying that if he had, he would

 have been fired from his job as a police officer.”); id. ¶¶ 1-10

 & Opp., ECF No. 160 at 2-3 (arguing that Defendant Lombardi

 committed a sexual assault against his and Plaintiff Garcia’s

 daughter but was not disciplined); Opp., ECF No. 160 at 8

 (arguing that Defendant Lombardi acted under color of law

 because he “had the assistance of other officers . . . in

 bringing baseless criminal contempt and custodial interference

 charges against Plaintiff”).

             Plaintiff Garcia argues that the Court committed a

 manifest error of law and fact when it held that these factual

 allegations did not show that Defendant Lombardi acted under

 color of law.    The Court, however, already analyzed these

 arguments in reaching its decision.        The Court found that both

 instances of conduct that occurred prior to 2016—encompassing

 HPD’s investigation into Defendant Lombardi’s alleged sexual


                                    - 5 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 6 of 17   PageID #:
                                   1914


 assault in 2008 and Defendant Lombardi’s assertion made in the

 Virginia family court in 2012—could not be considered because

 they, respectively, were outside of the statute of limitations.

 The Court went on to analyze the allegation regarding Defendant

 Lombardi’s use of the incident reports in the 2017 Virginia

 family court action and held that this did not rise to the level

 of joint action for purposes of showing color of law.          The Court

 stated, “Plaintiff Garcia includes no allegations that HPD

 generally or any HPD officers (other than Lombardi) were

 involved in Defendant Lombardi’s use of the Incident Reports in

 the Virginia proceeding.      Because the police were not involved,

 there is no basis for the Court to find joint action.”           Order at

 71.

              “Plaintiff clearly disagrees with the Order, but that

 cannot serve as a basis for reconsideration.”         Winterbottom,

 2019 WL 7116352, at *1.      Because the Court has already analyzed

 these arguments, Plaintiff Garcia’s Motion is DENIED.

    II.     Plaintiff Garcia’s Arguments Fail on the Merits

              The Court further finds that Plaintiff Garcia’s Motion

 fails on the merits because Defendant Lombardi was not acting

 under color of law.

       A.     Defendant Lombardi’s Own Conduct

              Plaintiff Garcia points to two incidents during

 Virginia family court proceedings that she argues show Defendant


                                    - 6 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 7 of 17   PageID #:
                                   1915


 Lombardi acting under color of law:        (1) Defendant Lombardi’s

 statement in 2012 that he would have been fired by HPD had he

 committed a sexual assault against his and Plaintiff Garcia’s

 daughter, and (2) Defendant Lombardi’s use of the custodial

 interference reports filed by HPD officers in 2017.

             Because Defendant Lombardi was off duty for the

 Virginia family court proceedings, he may only be found to have

 acted under color of law if “(1) [he] purport[ed] to or

 pretend[ed] to act under color of law, (2) his pretense of

 acting in the performance of his duties . . . had the purpose

 and effect of influencing the behavior of others, and (3) the

 harm inflicted on plaintiff related in some meaningful way

 either to the officer’s governmental status or to the

 performance of his duties.”       Naffe v. Frey, 789 F.3d 1030, 1037

 (9th Cir. 2015) (internal quotation marks and citations omitted;

 some alterations in original).       “On the other hand, a government

 employee does not act under color of state law when he pursues

 private goals via private actions.”        Id.

             1.   2012 Virginia Family Court Hearing

             The 2012 Virginia family court hearing was plainly of

 a personal nature.     That hearing related to the custody and

 visitation rights of Plaintiff Garcia and Defendant Lombardi as

 to their minor children.      Defendant Lombardi’s arguments made

 before the family court were private actions made in pursuit of


                                    - 7 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 8 of 17     PageID #:
                                   1916


 his private domestic relations goals.        Plaintiff Garcia has not

 shown that Defendant Lombardi pretended to assert control over

 the Virginia court based on his role as a Honolulu police

 officer, or that any such pretense in fact influenced the

 Virginia judge (whose 2012 order awarded Plaintiff Garcia sole

 custody and awarded Defendant Lombardi only limited visitation

 rights).

             “Merely because a police officer is recognized as an

 individual employed as a police officer does not alone transform

 private acts into acts under color of state law.”          Van Ort v.

 Estate of Stanewich, 92 F.3d 831, 839 (9th Cir. 1996).               Rather,

 “[a] police officer’s actions are under pretense of law only if

 they are ‘in some way related to the performance of his official

 duties.’”    Huffman v. Cty. of Los Angeles, 147 F.3d 1054, 1058

 (9th Cir. 1998) (quoting Van Ort v. Estate of Stanewich, 92 F.3d

 831, 838 (9th Cir. 1996)).      Because Defendant Lombardi’s actions

 in Virginia family court “had nothing to do with, and bore no

 similarity to, the nature of [his state] job, [he] did not act

 under color of state law.”      Dang Vang v. Vang Xiong X. Toyed,

 944 F.2d 476, 480 (9th Cir. 1991) (citing and discussing Murphy

 v. Chicago Transit Auth., 638 F. Supp. 464, 468 (N.D. Ill.

 1986)) (internal quotation marks omitted)).




                                    - 8 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 9 of 17   PageID #:
                                   1917


             2.   2017 Virginia Family Court Hearing

             The 2017 Virginia family court hearing did not involve

 action by Defendant Lombardi under color of law for the same

 reasons as the 2012 Virginia family court hearing:          It was

 private action unrelated to Defendant Lombardi’s professional

 role.   The hearing was initiated by Defendant Lombardi in an

 effort to hold Plaintiff Garcia in contempt of court for

 violating Defendant Lombardi’s rights to visitation with their

 minor children.     Mot. at 3.

             The Court acknowledges that Plaintiff Garcia asserted

 in her Declaration that Defendant Lombardi used erroneous

 custodial incident reports in his effort to have Plaintiff

 Garcia held in contempt.      Those erroneous incident reports were

 filed under color of law by other police officers.          They were

 submitted for further investigation and disposition by the CID-

 Child Abuse division as to what, if any, action should be taken.

 The Court addressed the claims against Defendants Hee and

 Arakawa, the filing police officers, in its Order.          But

 Defendant Lombardi’s subsequent wrongful use of those reports

 was as a private citizen, by pursuing private action in Virginia

 family court to accomplish personal goals pertaining to

 visitation rights with his children.        That the reports were

 originally filed under color of law by Defendants Hee and

 Arakawa does not transform every subsequent use of those


                                    - 9 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 10 of 17   PageID #:
                                    1918


  reports, especially a clearly wrongful use for personal

  purposes, into an action under color of law.

             The familial purpose of the hearing underscores its

  personal nature; the hearing had nothing to do with Defendant

  Lombardi’s official duties, nor did he attend the hearing in any

  official capacity.     There was no pretense before the Virginia

  family court that Defendant Lombardi was present in his capacity

  as an HPD officer.     And if there was, it does not appear that

  pretense had any impact (as the Virginia judge rejected

  Defendant Lombardi’s 2017 arguments entirely and awarded fees to

  Plaintiff Garcia).

             Accordingly, the Court again finds that Defendant

  Lombardi did not act under color of law in the 2017 Virginia

  family court hearing.

        B.   Joint Action

             Plaintiff Garcia next argues that, even if Defendant

  Lombardi’s actions alone were not taken under color of law,

  there was a sufficient basis for the Court to find that

  Defendant Lombardi was engaged in joint action with the City and

  County of Honolulu.     Plaintiff Garcia bases this argument on (1)

  Defendant Lombardi’s comment in 2012 that he could not have

  committed the sexual assault in 2008 because he would have lost

  his job, and (2) the City and County of Honolulu’s failure to

  fire or discipline him for the alleged 2008 sexual assault,


                                    - 10 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 11 of 17    PageID #:
                                    1919


  thereby “allow[ing] Defendant LOMBARDI to continue to argue to

  the Virginia court that he had not sexually assaulted his

  daughter.”     Mot. at 3-4.

               The Court first finds, once again, that these

  allegations are outside of the statute of limitations and

  therefore cannot form the basis for liability in the absence of

  any timely-alleged violation.      Regardless, the Court finds that

  neither instance rises to the level of joint action.          “When

  addressing whether a private party acted under color of law,”

  courts must “start with the presumption that private conduct

  does not constitute governmental action.”        Sutton v. Providence

  St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999)

  (citation omitted).     As explained in the Order,

               “A plaintiff may demonstrate joint action by
               proving the existence of a conspiracy or by
               showing that the private party was ‘a willful
               participant in joint action with the State or
               its agents.’” Franklin v. Fox, 312 F.3d 423,
               445 (9th Cir. 2002) (quoting Collins v.
               Womancare, 878 F.2d 1145, 1154 (9th Cir.
               1989)).    “Our cases have been careful to
               require a substantial degree of cooperation
               before imposing civil liability for actions by
               private individuals that impinge on civil
               rights,” id., only finding liability where
               “the   particular   actions   challenged   are
               inextricably intertwined with those of the
               government,” Mathis v. Pac. Gas & Elec. Co.,
               75 F.3d 498, 503 (9th Cir. 1996).

  Order at 69-70.




                                    - 11 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 12 of 17   PageID #:
                                    1920


             1.    Defendant Lombardi’s Comment During the 2012
                   Hearing

             The City and County of Honolulu did not act jointly

  with Defendant Lombardi when Defendant Lombardi told the

  Virginia family court that he would have been fired if he

  committed the alleged sexual assault.        That Defendant Lombardi

  referenced his employment status does not itself show willful

  participation by the City.      It certainly does not show that the

  City and County of Honolulu was “inextricably intertwined” in

  Defendant Lombardi’s representations to the Virginia court.

             2.    Failure to Discipline Defendant Lombardi in 2008

             Plaintiff Garcia likewise fails to show joint action

  when she points to the City and County of Honolulu’s decision

  not to discipline Defendant Lombardi in 2008.         According to

  Plaintiff Garcia, the decision enabled Defendant Lombardi to

  make the 2012 statement, and she therefore concludes there has

  been a showing of joint action.       Mot. at 4.

             As reviewed in the Order, HPD conducted an

  investigation of the allegations of sexual assault against

  Defendant Lombardi and concluded they were unfounded.          Order at

  93.   Plaintiff Garcia clearly disagrees with the outcome of that

  investigation, but her disagreement does not warrant a finding

  of joint action.    The City and County offered persuasive

  evidence that it conducted a thorough investigation, and



                                    - 12 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 13 of 17   PageID #:
                                    1921


  Plaintiff Garcia did not meet her burden in showing any genuine

  issue of material fact remained.

             In particular, Plaintiff Garcia does not show that the

  City and County of Honolulu had any stake or interest in the

  outcome of Defendant Lombardi’s private litigation over his

  visitation rights with his children.       See Florer v. Congregation

  Pidyon Shevuyim, N.A., 639 F.3d 916, 926 (9th Cir. 2011)

  (stating that joint action “occurs when the state knowingly

  accepts the benefits derived from unconstitutional behavior”

  (internal quotation marks and citation omitted)).         The four-year

  time gap between the 2008 investigation of Defendant Lombardi

  and Defendant Lombardi’s 2012 statement to the Virginia family

  court further undermines Plaintiff Garcia’s argument that the

  two events were “inextricably intertwined.”        And Plaintiff

  Garcia fails to offer sufficient evidence supporting any finding

  of a conspiracy.

             Because Plaintiff Garcia’s arguments fail on the

  merits, her Motion is denied.

     III. Plaintiff Garcia’s Supplement is Improper

             On October 23, 2020, Plaintiff Garcia filed a

  Supplement contending that the Court “overlooked and failed to

  adequately consider” an additional piece of evidence showing

  color of law:    The Administrative Review Board that disciplined

  Defendant Lombardi in 2017 in connection with the custodial


                                    - 13 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 14 of 17   PageID #:
                                    1922


  interference reports found that Defendant Lombardi was acting in

  his capacity as a police officer.       ECF No. 193.    Plaintiff

  Garcia is vague as to the specifics of this finding, failing to

  explain which of Defendant Lombardi’s actions the finding

  applied to and failing to separate the specific findings of the

  Administrative Review Board from the arguments Plaintiff Garcia

  now wishes to make thereon.

             The Supplement also misrepresents the posture of the

  now-cited evidence.     The Court did not “overlook” this evidence—

  Plaintiff Garcia did not submit it.        She raises the evidence for

  the first time on reconsideration even though her Supplement

  makes clear that the evidence was previously available to her,

  having been turned over in discovery.        ECF No. 193 at 4.

             Rule 60(b) only permits reconsideration based on

  evidence that is “newly discovered.”       Local Rule 60.1 similarly

  permits reconsideration based on the “[d]iscovery of new

  material facts” only where those facts were “not previously

  available.”    L.R. 60.1.   The Ninth Circuit has repeatedly

  affirmed strict compliance with the “newly discovered”

  requirement, explaining, “[e]vidence is not newly discovered if

  it was in the party’s possession at the time of summary judgment

  or could have been discovered with reasonable diligence.”

  Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 n.6 (9th Cir. 1994)

  (citation omitted) (declining to consider an affidavit submitted


                                    - 14 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 15 of 17     PageID #:
                                    1923


  for the first time on reconsideration of a summary judgment

  order because the movant “did not claim the evidence was

  unavailable to him at the time of summary judgment,” and stating

  the Ninth Circuit “similarly decline[d] to accept the tardy

  affidavit”); see also Shalit v. Coppe, 182 F.3d 1124, 1132 (9th

  Cir. 1999) (affirming the district court’s denial of

  reconsideration of its summary judgment order where the movant

  sought to introduce additional evidence on reconsideration,

  explaining “the failure to file documents in an original motion

  or opposition does not turn the late filed documents into ‘newly

  discovered evidence’” (quoting Sch. Dist. No. 1J, Multnomah

  Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993))). 2/

             Plaintiff Garcia does not address why she failed to

  present the evidence in connection with her opposition to the

  summary judgment motions, and moreover does not provide any

  reason why she could not with reasonable diligence have

  discovered and produced the evidence before now.           Plaintiff


        2/ See also Henry v. Adventist Health Castle Med. Ctr., 970 F.3d 1126,

  1133 n.5 (9th Cir. 2020) (affirming a decision by the district to deny
  reconsideration of its summary judgment order “because the [reconsideration]
  motion and Henry’s belated declaration improperly attempted to introduce
  additional evidence that ‘could reasonably have been raised earlier’”
  (quoting Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
  Cir. 2000))); Frederick S. Wyle Prof’l Corp. v. Texaco, Inc., 764 F.2d 604,
  609 (9th Cir. 1985) (“[T]o support a motion for reconsideration of a grant of
  summary judgment based upon newly discovered evidence,” a movant is “‘obliged
  to show not only that this evidence was newly discovered or unknown to it
  until after the hearing, but also that it could not with reasonable diligence
  have discovered and produced such evidence at the hearing.’” (quoting
  Engelhard Industries, Inc. v. Research Instrumental Corp., 324 F.2d 347, 352
  (9th Cir. 1963)) (emphasis in original)).



                                     - 15 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 16 of 17      PageID #:
                                    1924


  Garcia’s opposition to the motions for summary judgment likewise

  failed to mention any such finding. 3/

                Accordingly, the Court is precluded from considering

  the previously available but newly submitted evidence.



                                  CONCLUSION

             Simply put, Plaintiff Garcia’s Motion fails to “set

  forth facts or law of a ‘strongly convincing’ nature to induce

  the court to reverse its prior decision.”          Winterbottom, 2019 WL

  7116352, at *1.     Because Plaintiff Garcia repeats arguments

  already analyzed by the Court and because the Court finds no

  error of law or fact on the merits, Plaintiff Garcia’s Motion

  for Reconsideration, ECF No. 192, is DENIED.




        3/ The Local Rules mandate that a party submit any evidence she wishes

  to have the Court consider with her concise statement of facts. L.R. 56.1(e)
  (“The opposing party shall” include in its concise statement “any additional
  facts the party believes the court should consider, set forth in the same
  manner as in the movant’s concise statement.”). Local Rule 56.1(f) provides
  that:

             When resolving motions for summary judgment, the court shall
             have no independent duty to search and consider any part of
             the court record not otherwise referenced in the separate
             concise statements of the parties. Further, the court shall
             have no independent duty to review exhibits in their entirety,
             but rather will review only those portions of the exhibits
             specifically identified in the concise statements.

  L.R. 56.1(f). Again, Plaintiff Garcia did not submit the findings of the
  Administrative Review Board with her concise statement in opposition to the
  summary judgment motions.


                                     - 16 -
Case 1:18-cv-00100-ACK-WRP Document 194 Filed 10/30/20 Page 17 of 17     PageID #:
                                    1925


             IT IS SO ORDERED:

             DATED: Honolulu, Hawai`i, October 30, 2020.




                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge




  Garcia v. City and County of Honolulu, et al., Civ. No. 18-00100 ACK-WRP
  Order Denying Plaintiff Garcia’s Motion for Reconsideration.




                                     - 17 -
